DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner may cancel claims directed to non-elected inventions where an election was made without traverse and the claims are not eligible for rejoinder.  MPEP 1302.04(D).
The application has been amended as follows:
In the claims:

Rejoin withdrawn claims 9 and 15-17.
Cancel withdrawn claims 5-8, 10, and 11.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The applicant identified an error in the examiner’s calculation of the rate of change of y in the YAMASOTO reference, and states that YAMASOTO does not teach the claimed clathrate compound. The examiner agrees and withdraws the art rejections relying on YAMASOTO. Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways. The examiner also 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721